 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers,LocalII.THE LABOR ORGANIZATIONS INVOLVEDNo. 571andThe L. E. Myers Company and Ne-braska Public Power Districtand InternationalBrotherhood of ElectricalWorkers, Local 1525.Case 17-CD-151January 27, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNINGAND JENKINSFollowing the filing of a charge by the L. E. MyersCompany, hereinafter referred to as the Employer, andNebraska Public Power District, on September 2, 1971,alleging a violation of Section 8(b)(4)(D) of the Na-tional Labor Relations Act, as amended, by Interna-tional Union of Operating Engineers, Local No. 571,herein called Operating Engineers, a hearing pursuantto Section 10(k) of the Act was held before HearingOfficer Ward Summerville on November 2, 3, and 4,1971.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter, briefs were filed by theEmployer, the Operating Engineers and the Interna-tional Brotherhood of Electrical Workers, Local 1525,herein called ElectricalWorkers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe L.E.Myers Company,a Delaware corporationwith headquarters in Chicago,Illinois, is engaged inelectrical contracting.During the past year its grossvolume of business exceeded$500,000 and its pur-chases from outside the State of Illinois exceeded$50,000.The parties stipulate,and we find,that theEmployer is engaged in commerce within the meaningof Section 2(6) and(7) of the Act,and that it willeffectuate the policiesof the Actto assert jurisdictionherein.The parties stipulated,and we find,that the Operat-ing Engineers and the Electrical Workers are labororganizations within the meaning of Section 2(5) of theAct.IIITHE DISPUTEA. Background and FactsThe parties stipulated, and we find, that the work indispute is the operation of a crane in the erection ofelectrical power (dead end) towers located at the con-struction site of the Cooper Nuclear Power Station atBrownville, Nebraska.In erecting the structures, the Employer uses a crewof three or four employees. The Crew is composed ofone crane operator and two or three electricians work-ing either on the tower or on the ground. The work ofthe electricians is not in dispute.The Employer has a prime contract with the Ne-braska Public District for the construction of certainelectrical structures at the Cooper Nuclear Power Sta-tion. The Employer is a member of the National Elec-tricalContractors Association for purposes of collec-tive bargaining. The Employer's employees working atthe Brownville site are covered by a collective-bargain-ing agreement between the Employer as a member ofthe Association and the IBEW. Accordingly, the Em-ployer assigned the disputed work to its employeesrepresented by the Electrical Workers.The record shows that approximately 53 powertransmission structures have been erected at the con-struction site by the Employer's employees. The erec-tion of each structure involved the use of a crane. Ineach instance, the crane was operated by an employeerepresented by the Electrical Workers. On August 20,23, and 26, 1971, individuals represented by the Oper-ating Engineers participated in a work stoppage, pre-venting the Employer from erecting dead end towers.On at least 2 of those days Operating Engineers Stew-ard Don J. Smith stated, "The cranes are our equip-ment."B. Positionsof thePartiesThe Employer contends that the work in dispute wasproperly assigned to its own employees represented bythe ElectricalWorkers in view of(a) its collective-bargaining agreement with IBEW; (b) area,company,and industry practice; (c) efficiency and economy; and(d) safety.ElectricalWorkers takes the same positionas the Employer.The Operating Engineers contends that its membershave operated cranes in the erection of electrical powertowers in the proximity of high-voltage power lines for195 NLRB No. 43 OPERATINGENGINEERS,LOCAL # 571163many years in this and other areas. The OperatingEngineersalso contends that its collective-bargainingagreementwith OmahaBuildingContractors Associa-tion covers the classification of crane operator and op-erators of other heavy equipment and that its constitu-tion gives it jurisdiction over this work, which it assertsis anindication that operation of all heavy equipmentsuch as cranes is usually assigned to its members. It alsoclaims the work on the basis of skills, efficiency, andsafety.[C. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section10(k) of the Act, itmust be satisfied that that there is reasonable cause tobelieve that Section 8(b)(4)(D)has been violated. Theparties have stipulated,and we find, that there is rea-sonable cause to believe that the Operating Engineershas violated Section 8(b)(4)(D) of the Act.D.Merits of the Dispute'1.The collective-bargainingagreementsThe record shows that the Employer's collective-bargaininghistory has been exclusively with the IBEWin all of the 35 States in which it is engaged in business,and that the Employer's current agreement with theElectricalWorkers covers all work within the jurisdic-tion of that Union. It includes a classification "equip-ment operator"and a wagerate therefor. The employerpays its crane operators that rate. The Operating Engi-neers, on the other hand, has no contractual relation-ship with the Employer, which is not a member ofOmaha Building Contractors Association.2.Area and company practiceThe Employerhas always assignedwork of the kindin dispute to the Electrical Workers. The Employerintroduced into evidence a list of approximately 10projects in the Nebraska area on which it has assignedthe disputed work to the Electrical Workers. There iswidence that the Operating Engineers has performedwork of this or a similar type for other employers in)ther areas.'We find no meritin the Operating Engineers'contention that the Boardannot properly make an award involving Nebraska Public Power District,'hich is not an employer as definedin the Act Nebraska Public Powerhstrict is not the entity whose work assignment is here in dispute See)istrict Lodge No 123, International Association of Machinists and Aero-)aceWorkers, AFL-CIO (Pacific Crane & Rigging Company),167 NLRB77, 978, fn 3Neither of the Unions has a certification covering the work in dispute,id the parties stipulated that the Electrical Workers is neither a party to)r bound by awards of the National Joint Board3.Efficiency and economyUnder the agreement between the Employer and theElectricalWorkers, the Employer is entitledto assigna variety of kinds of work to its employees. It is com-mon for employees in the course of a single day tooperate acrane,dig ditches,installunderground ducts,erect supports, wire a transmission line, check outtransformers, or drive a truck. The crane involved inthe dispute is not normally operated for a full day.Hence, the electrical worker who operates the cranecan be reassigned to other work whenever there is nocrane work to perform.In contrast, the Operating Engineers collective-bar-gaining agreementwith Building Contractors prohibitsreassignmentof the crane operator to other work. TheEmployer anticipates therefore that it would be re-quired to pay "stand-in" time pursuant to the provi-sions of the Operating Engineers collective-bargainingagreement when the crane is idle. Moreover, the Oper-ating Engineersagreement requires that an "oiler" beemployed on the job while the crane is in operation,while the Electrical Workers contract does not.4. SafetyThe record shows that the Employer has an appren-ticeship program under which its employees have beentrained as both crane operators and linemen, and eachis familiar with every phase of the erection of the elec-trical towers. They receive instruction in the operationof cranes in the proximity of highly energized powerlinesduring apprenticeship training. The electricalworkers are schooled to maintain the proper clearancesbetween the crane and the tower, which are variabledepending on the amount of voltage in the power lineand weather conditions. Additionally, the electricalworkers are trained in rescue operations. No compara-ble evidence was presented by the Operating Engineers.CONCLUSIONSUpon consideration of all pertinent factors in theentire record, we conclude that the Employer's em-ployees are entitled to perform the disputed work. Theaward of the work to the electrical workers is consistentwith the Employer's collective-bargaining agreement,its area and past practice, and will result in safer, moreefficient, andmore economical operations. We shall,therefore, determine the existing jurisdictional disputeby awarding the operation of the crane to the em-ployees employed by the Employer and represented bythe ElectricalWorkers, rather than to individualsrepresented by the Operating Engineers. In making thisdetermination the Board is awarding the disputed workto employees represented by Local 1525 but not to thatUnion or its members. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended,and upon the basis of theforegoing findings, the National Labor Relations Boardhereby makes the following Determination of Dispute:1.Employees of the Employer represented by Inter-national Brotherhood of ElectricalWorkers, Local1525, are entitled to perform crane work in the erectionof structures at the Cooper Nuclear Power StationProject located at or near Brownville,Nebraska.2. International Union of Operating Engineers, Lo-calNo.571, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require the L.E.Myers Company, Chicago, Illinois,to assign suchwork to individuals represented by the aforesaid labororganization.3.Within 10 days from the date of this Decision andDetermination of Dispute,International Union of Op-erating Engineers,Local No.571, shall notify the Re-gional Director for Region 17, in writing,whether ornot it will refrain from forcing or requiring The L. E.Myers Company, by means proscribed by Section8(b)(4)(D),to assign the work in dispute in a mannerinconsistent with the above determination.